Title: To James Madison from Alexander Balmain, 8 December 1794
From: Balmain, Alexander
To: Madison, James


Dear Sir
Winchester 8th. Decr. 1794
I wrote you, as I said I would, by Mr. Adam Douglass one of our Merchants, but, to my great Mortification, he did not deliver the letter, & brought it back to me. I waited on Doctor Baldwin with the money you left in my hands as a compensation for his Professional Services. The Doctor said it was perfectly satisfactory, & that he had made no charge against you upon his books.
I am now to thank you for your favor of the 23d Ult. enclosing the Presidents Speech. If in expressing what has occurr’d to me on this very delicate subject, & that too before I saw any of those debates it has unhappily occasioned in your house I should appear to differ from one whose character I respect & whose abilities & virtues are so greatly superior to my own I trust you will make every allowance, & ascribe it not to a love of contradiction, but to what I conceive to be a regard to the freedom of opinion, & of truth, as far as it is understood by me. In general, I would observe, The Knowledge & Morals of the people are the only foundations on which their liberties can securely rest. Of Morals humility appears to be a very principal ingredient. The Self created Societies disclaim it, deeming themselves competent to decide on every subject & every question. As to knowledge not having made Politics a regular study, a few Members only excepted, it seems impossible they should know much about them. I candidly confess myself adverse to these Societies, in their Origin, their principles, their object & their end, & cannot persuade myself that they are necessary in a government like our’s—Or that they contribute ought to the illumination of the Understanding or the improvement of the heart. If the President thought that an opposition to the laws was fomented by these societies, in tracing the progress of that opposition, it would have appeared to be his duty to have said so. If it was a fact, & deem’d so by the Senate, they could do no less than Second his denunciation. Perhaps it would have been as well not to have taken any Notice at all of these combinations—Passing them over in silent contempt. This conjecture which rose within me, previous to my reading the debates, has been strengthen’d since. I sincerely regrett the heat & ferment with which this subject has agitated the house of R——s. Pity it is that so much time should be thus wasted. One thing appears certain to Me, that these Societies have contributed greatly to much distress, embarrassment, public & private calamity. They therefore, in my judgment, merited so much notice, as to be held up to the people whose Friends they had poisoned, as the Objects of reprehension & reprobation. To this let me add, that if the Majority of the people in the U. S. be averse to such societies as I believe they are, why should not their Representatives censure them. After all it is possible, that human weakness may have had its share in dictating the Denunciation. The P——t is unquestionably a great & a good man. How far his feelings have been hurt by the arrogant censures of uninformed presumptuous individuals, it is not for Me to say. Acting as I believe he did from the purest principles of Patriotism conscious to himself of no sinister Motives, he must have been More than Man not to have felt some degree of resentment, and a hypocrite if he had dissembled it. To feel as a Man, & to express those feelings with candor is in My Judgment true policy.

Thus Sir, I have given you a long letter on a subject, (politics) which I have not studied much, & must again beg pardon for the crudeness & inaccuracy of the sentiments & expression. The Post is about setting out. I must therefore conclude by offering my best respects, in which, I am joined by Mrs. Bn. to Mrs. Madison, yourself & Miss Payne. I am, with the truest esteem & respect, Dr. Sir, Your Most obedt servant
Alexr. Balmain
